DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 9, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-3, 5-12, and 14-19 are allowable over the references of record for at least the following reasons:
	Claims 1 and 11: wherein the one or more holes are organized in a pattern extending three-hundred and sixty degrees circumferentially around the cylindrical baffle section.  
	The closest prior art is the Chan reference.  The Chan reference fails to disclose all of the features of amended claims 1 and 11.  Furthermore, there is no teaching or suggestion in any of the located references of wherein the one or more holes are organized in a pattern extending three-hundred and sixty degrees circumferentially around the cylindrical baffle section.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747